DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Regarding claim 1, the claim recites the limitation “X-ray detector device” which uses a generic placeholder “device” that is coupled with functional language (i.e., X-ray detecting) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Accordingly, the limitation is interpreted under 35 USC 112(f) as corresponding to an X-ray detector and equivalents thereof (Applicant’s specification, page 5, lines 5-9).
If Applicant does not wish for the claim to invoke 35 USC 112(f), Examiner recommends removing the term “device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baeumer (US 2010/0322380 A1).

	Regarding claim 1, Baeumer discloses a component G2 for an X-ray detector device 30, comprising a layer tessellated in a plurality of different regions (a, b, c, d), the regions having respective periodic structures at a respective phase, wherein two neighboring regions have periodic structures at different phases (i.e., such that phase sampling is equally distributed over 2                        
                            π
                        
                     (par. [0041]-[0047], fig. 1-2, claims 1-4).

	Regarding claim 2, Baeumer discloses the component according to claim 1, wherein any two neighboring regions (a, b, c, d) have periodic structures at different phases (i.e., such that phase sampling is equally distributed over 2                        
                            π
                        
                     (par. [0041]-[0047], fig. 2, claims 1-4).

	Regarding claim 3, Baeumer discloses the component according to claim 1, wherein at least one given region (e.g., a) is at least partly surrounded by regions (b, c, d) having different phases, and each of the different phases is different from the phase of the given region (i.e., such that phase sampling is equally distributed over 2                        
                            π
                        
                     (par. [0041]-[0047], fig. 2, claims 1-4).

Regarding claim 4, Baeumer discloses the component according to claim 1 wherein at least one of the regions is a single pixel region (par. [0041]-[0047], fig. 1-2, claims 1-4).

	Regarding claim 5, Baeumer discloses the component according to claim 1 wherein the component is radiation sensitive (par. [0041]-[0047], claims 1-4).

	Regarding claim 7, Baeumer discloses the component according to claim 1 wherein the periodic structures are arranged as an alternating pattern of radiation insensitive and radiation sensitive elements (par. [0010], [0041]-[0047], claims 1-4).

	Regarding claim 8, Baeumer discloses an X-ray detector device 30 comprising the component according to claim 1 (par. [0041]-[0047], claims 1-4).

	Regarding claim 9, Baeumer discloses an X-ray imaging apparatus 100, comprising: an X-ray detector 30; and a component G2 comprising a layer tessellated in a plurality of different regions (a, b, c, d), the regions having respective periodic structures at a respective phase, wherein two neighboring regions have periodic structures at different phases (i.e., such that phase sampling is equally distributed over 2                        
                            π
                        
                    ; par. [0041]-[0047], fig. 1-2, claims 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeumer as applied to claim 5 above.

	Regarding claim 6, Baeumer modified teaches the component according to claim 5, wherein the layer radiation sensitive (par. [0041]-[0047], claims 1-4).
	Baeumer does not expressly disclose the layer is at least one of a scintillation layer, a semiconductor layer, and a photodiode layer.
	Examiner takes Official Notice scintillation layers, semiconductor layers, and photodiode layers were well-known and routinely used in the art.
	It would therefore have been obvious to one of ordinary skill in the art at the time the invention was filed to have the layer be at least one of a scintillation layer, a semiconductor layer, and a photodiode layer.
	One would have been motivated to do so to use layers which were known to be sensitive to X-rays rather than making new layers other than those claimed.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baeumer in view of Koehler (US 2013/0156284 A1).

	Regarding claim 10, Baeumer discloses a signal processing method for at least one of dark-field, phase contrast, and transmission imaging, comprising: receiving readings from an X-ray detector 30 within an imaging path of an X-ray imaging apparatus, having a component G2 comprising a layer tessellated in a plurality of different regions (a, b, c, d) with at least one interface, the regions having respective                         
                            π
                        
                    ); and processing the readings into phase contrast image signals (par. [0001], [0041]-[0047], fig. 1-2, claims 1-4).
	Baeumer does not expressly disclose said processing including a regularization.
	Koehler discloses processing includes a regularization (par. [0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Baeumer in view of the teachings of Koehler so that said processing including a regularization.
	One would have been motivated to do so to gain an advantage recited in Koehler of reducing image artifacts (Koehler, par. [0016]).

	Regarding claim 17, Baeumer modified teaches the signal processing method of claim 10, and further teaches a non-transitory computer-readable medium having executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform the signal processing method of claim (Baeumer, par. [0026]-[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884